REVISED October 28, 2016

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                   Fifth Circuit

                                                                      FILED
                                                                  October 24, 2016
                                 No. 14-60888
                                                                   Lyle W. Cayce
                                                                        Clerk
JOSE FLORES-LARRAZOLA, also known as Jose Maria Flores, also known
as Jose Maria Flores-Larrazola,

            Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

            Respondent




                    Petition for Review of an Order of the
                       Board of Immigration Appeals


Before DAVIS, ELROD, and HIGGINSON, Circuit Judges.
W. EUGENE DAVIS, Circuit Judge:
      The question in this case is whether an alien convicted of recklessly
possessing with the intent to deliver at least ten pounds of marijuana for
remuneration has engaged in “illicit trafficking in a controlled substance” such
that he is an aggravated felon and is therefore ineligible for relief from
removal. We answer in the affirmative and DENY the petition for review.
                                       I.
      The facts of this case are undisputed. On July 21, 2000, Jose Flores-
Larrazola (“Flores-Larrazola”), a native citizen of Mexico and a lawful
                                       No. 14-60888
permanent resident of the United States, pleaded guilty to possession with the
intent to deliver over ten pounds of marijuana in violation of Ark. Code Ann. §
5-64-401(a) (2000). 1 Approximately fourteen years later, the Immigration and
Naturalization Service (“INS”) initiated deportation proceedings against
Flores-Larrazola, charging him with removability under 8 U.S.C. §
1227(a)(2)(B)(i) and 8 U.S.C. § 1227(a)(2)(A)(iii). Flores-Larrazola admitted,
before an Immigration Judge (“IJ”), that he is removable under 8 U.S.C. §
1227(a)(2)(B)(i). He is an alien who, after admission to the United States, was
convicted of violating an Arkansas law “relating to a controlled substance . . .
other than . . . 30 grams or less of marijuana” for personal use. 2 However,
Flores-Larrazola      denied    that     he     is   removable   under     8   U.S.C.    §
1227(a)(2)(A)(iii), arguing that he is not an aggravated felon within the
meaning of 8 U.S.C. § 1101(a)(43)(B) and is therefore eligible for relief from
removal.
      The IJ, in a written decision, held that Flores-Larrazola is removable
under 8 U.S.C. § 1227(a)(2)(B)(i) and 8 U.S.C. § 1227(a)(2)(A)(iii). With respect
to the latter provision, the IJ held that Flores-Larrazola is an aggravated felon
within the meaning of 8 U.S.C. § 1101(a)(43)(B) and is therefore ineligible for
relief from removal. Flores-Larrazola appealed this aspect of the IJ’s ruling to
the Board of Immigration Appeals (“BIA”), which affirmed. This timely petition
for review followed, and we have jurisdiction to decide it pursuant to 8 U.S.C.
§ 1252(a)(2)(D). 3
                                              II.
      “Whether a prior conviction constitutes an aggravated felony under the



      1  Since repealed by the Public Safety Improvement Act, No. 570, § 33, 2011 Ark. Acts
1851, 1889.
       2 8 U.S.C. § 1227(a)(2)(B)(i).
       3 Alvarado de Rodriguez v. Holder, 585 F.3d 227, 234 (5th Cir. 2009).

                                              2
                                      No. 14-60888
Immigration and Nationality Act (“INA”) is a question of law we review de
novo, as is the BIA's determination that an alien is ineligible for discretionary
relief in the form of cancellation of removal.” 4
                                            III.
       Ark. Code Ann. § 5-64-401(a) does not include a mens rea element. It
simply states that “[i]t is unlawful for any person to manufacture, deliver, or
possess with intent to manufacture or deliver a controlled substance.”
However, when an Arkansas “statute defining an offense does not prescribe a
culpable mental state, a culpable mental state is nonetheless required and is
established only if a person acts purposely, knowingly, or recklessly.” 5 Ark.
Code Ann. § 5-64-401(a) therefore renders it unlawful for any person to
purposely, knowingly, or recklessly manufacture, deliver, or possess with the
intent to manufacture or deliver a controlled substance.
       The INA allows the Government to deport various classes of
       noncitizens, such as those who overstay their visas, and those who
       are convicted of certain crimes while in the United States,
       including drug offenses. Ordinarily, when a noncitizen is found to
       be deportable on one of these grounds, he may ask the Attorney
       General for certain forms of discretionary relief from removal, like
       asylum (if he has a well-founded fear of persecution in his home
       country) and cancellation of removal (if, among other things, he
       has been lawfully present in the United States for a number of
       years). But if a noncitizen has been convicted of one of a narrower
       set of crimes classified as “aggravated felonies,” then he is not only
       deportable, but also ineligible for these discretionary forms of
       relief. 6
“The INA defines ‘aggravated felony’ to include a host of offenses” 7 listed in 8
U.S.C. § 1101(a)(43). In this case, we address 8 U.S.C. § 1101(a)(43)(B), which


       4 Garcia v. Holder, 756 F.3d 839, 842 (5th Cir. 2014) (internal quotations, citations,
and alterations omitted).
       5 ARK. CODE ANN. § 5-2-203(b) (2016).
       6 Moncrieffe v. Holder, 133 S. Ct. 1678, 1682 (2013).
       7 Id. at 1683.

                                             3
                                         No. 14-60888
states that the term “aggravated felony” means “illicit trafficking in a
controlled substance . . . including a drug trafficking crime” as defined in 18
U.S.C. § 924(c)(2). Flores-Larrazola asserts that his conviction under § 5-64-
401(a) is not a “drug trafficking crime” as defined in 18 U.S.C. § 924(c)(2) and
we assume arguendo that is true. The question then is whether Flores-
Larrazola’s conviction constitutes “illicit trafficking in a controlled substance,”
a phrase that the INA has left undefined. 8
       Flores-Larrazola suggests that we should interpret “illicit trafficking in
a controlled substance” and “a drug trafficking crime” as one and the same. He
notes that in order for a state offense to constitute a “drug trafficking crime,”
it must necessarily proscribe conduct punishable as a felony under the
Controlled Substances Act (“CSA”). 9 Ark. Code Ann. § 5-64-401(a) punishes,
inter alia, those who purposely, knowingly, or recklessly possess with the intent
to deliver marijuana. The CSA, by contrast, only punishes those who knowingly
or intentionally possess with the intent to distribute marijuana. 10 It does not
criminalize reckless behavior. Thus, according to Flores-Larrazola, Ark. Code
Ann. § 5-64-401(a) does not necessarily proscribe conduct punishable as a
felony under the CSA, is not a “drug trafficking crime” as defined in 18 U.S.C.
§ 924(c)(2), and does not constitute “illicit trafficking in a controlled substance.”
       Flores-Larrazola’s argument is not well taken. “Illicit trafficking in a
controlled substance” includes, but is not limited to, the “drug trafficking
crime” defined in 18 U.S.C. § 924(c)(2). 11 The mens rea required to commit the



       8  Lopez v. Gonzales, 549 U.S. 47, 50 (2006).
       9  See Sarmientos v. Holder, 742 F.3d 624, 628 (5th Cir. 2014).
        10 See 18 U.S.C. § 924(c)(2) (defining a drug trafficking crime as, inter alia, any felony

punishable under the CSA); 21 U.S.C. § 841(a)(1) (rendering it unlawful “for any person [to]
knowingly or intentionally . . . manufacture, distribute, or dispense, or possess with intent to
manufacture, distribute, or dispense, a controlled substance”) (emphasis added).
        11 See Lopez, 549 U.S. at 52—53 (“The INA makes Lopez guilty of an aggravated felony

if he has been convicted of ‘illicit trafficking in a controlled substance . . . including,’ but not
                                                 4
                                         No. 14-60888
former 12 is not required to commit the latter. 13 The “rule against superfluities”
encourages us to interpret 8 U.S.C. § 1101(a)(43)(B) in a way that “effectuate[s]
all its provisions, so that no part is rendered superfluous.” 14 We do so here and
hold that a state crime can constitute “illicit trafficking in a controlled
substance” even if it does not qualify as a “drug trafficking crime” as defined
in 18 U.S.C. § 924(c)(2).
       We now must decide whether Flores-Larrazola’s prior conviction
constitutes “illicit trafficking in a controlled substance.” Ark. Code Ann. § 5-
64-401(a) is a divisible statute, insofar as it “sets out one or more elements of
the offense in the alternative.” 15 It combines three mens rea elements
(purposely, knowingly, or recklessly) with four actus reus elements



limited to, ‘a drug trafficking crime . . . .’”) (emphasis added); Donawa v. U.S. Att’y Gen., 735
F.3d 1275, 1280 (11th Cir. 2013) (“[T]he question before us can be broken down into two
distinct issues: (1) whether a [prior state offense] constitutes a ‘drug trafficking crime’; and
(2) if not, whether it falls into the broader category of ‘illicit trafficking in a controlled
substance.’”) (emphasis added); Rendon v. Mukasey, 520 F.3d 967, 974 (9th Cir. 2008) (“This
statutory definition has given rise to two possible routes for a state drug felony to qualify as
an aggravated felony. First, under the phrase ‘illicit trafficking in a controlled substance,’ a
state drug crime is an aggravated felony ‘if it contains a trafficking element.’ Second, under
the phrase ‘including a drug trafficking crime (as defined in section 924(c) of Title 18),’ a state
drug crime is an aggravated felony if it would be punishable as a felony under the federal
drug laws.’”) (emphasis added); Arce-Vences v. Mukasey, 512 F.3d 167, 171 (5th Cir. 2007)
(“[T]o constitute an aggravated felony under 8 U.S.C. § 1101(a)(43)(B), a prior state offense
must either involve some sort of commercial dealing or be punishable as a federal felony
under the Controlled Substances Act.”) (emphasis added); Gerbier v. Holmes, 280 F.3d 297,
312—13 (3d Cir. 2002) (“[A] state drug conviction may constitute an ‘aggravated felony’ under
§ 1101(a)(43) when it constitutes either ‘illicit trafficking in any controlled substance’ or a
‘drug trafficking crime.’”) (emphasis added).
        12 See 18 U.S.C. § 924(c)(2) (defining a drug trafficking crime as, inter alia, any felony

punishable under the CSA); 21 U.S.C. § 841(a)(1) (rendering it unlawful “for any person [to]
knowingly or intentionally . . . manufacture, distribute, or dispense, or possess with intent to
manufacture, distribute, or dispense, a controlled substance”).
        13 See Spaho v. U.S. Att’y Gen., No. 15-11299, 2016 WL 4978352, at *4 (11th Cir. Sept.

19, 2016).
        14 Howard Hughes Co., L.L.C. v. C.I.R., 805 F.3d 175, 183 (5th Cir. 2015).
        15 Descamps v. United States, 133 S. Ct. 2276, 2281 (2013); see also United States v.

Villeda-Mejia, 559 F. App'x 387, 389 (5th Cir. 2014) (unpublished) (accepting, without
analysis, that a similar statute is divisible).
                                                5
                                        No. 14-60888
(manufacture, deliver, or possess with the intent to manufacture or deliver) to
create twelve different crimes. We therefore, like the BIA, apply the “modified
categorical approach” 16 and utilize the Shepard documents 17 to determine
whether Flores-Larrazola engaged in “illicit trafficking in a controlled
substance.”
       The Shepard documents in this case include the charging document and
the judgment and commitment order. Taken together, they establish that “on
or about June 30, 1999 . . . [Flores-Larrazola] did unlawfully and
feloniously . . . possess with the intent to deliver” at least ten pounds of
marijuana. 18 Arkansas law holds that one who attempts to “deliver” marijuana



       16 Flores-Larrazola contends that Moncrieffe stands for the broad proposition that we
can only employ the categorical approach when seeking to determine whether a state offense
constitutes “illicit trafficking in a controlled substance.” Blue Brief at 13. We disagree for two
reasons. First, the Supreme Court has made clear, post-Moncrieffe, that the modified
categorical approach still “applies to ‘state statutes that contain several different
crimes . . . .’” See Mellouli v. Lynch, 135 S. Ct. 1980, 1986 n.4 (2015) (quoting Moncrieffe, 133
S. Ct. at 1684); see also Spaho, 2016 WL 4978352, at *4 (applying the modified categorical
approach to determine whether a state conviction constitutes “illicit trafficking in a controlled
substance”). Second, the Supreme Court has defined “illicit trafficking” in such a way that
we must utilize the Shepard documents in order to ensure that Flores-Larrazola was
convicted of a crime that required him to possess with the intent to deliver more than a “small
amount” of marijuana. See infra.
       17 See Moncrieffe, 133 S. Ct. at 1684 (quoting Nijhawan v. Holder, 557 U.S. 29, 35

(2009)) (holding that the Shepard documents, “in the case of a guilty plea, [include] the plea
agreement, [the] plea colloquy, or ‘some comparable judicial record’ of the factual basis for
the plea”).
       18 To be clear, we do not hold that Flores-Larrazola is an “aggravated felon” because

of any facts “particular” to his case. See Mellouli, 135 S. Ct. at 1986 n.4. Ark. Code Ann. § 5-
64-401(a) is a divisible statute. See supra. Accordingly, we look to the Shepard documents to
determine “which particular offense” Flores-Larrazola was convicted of. See Mellouli, 135 S.
Ct. at 1986 n.4. Flores-Larrazola was convicted of a “Class B Felony . . . [for which he was
subject to] 5 - 20 yrs. ADC and/or a fine NLT $15,000.00 and/or NMT $50,000.” Ark. Code
Ann. § 5-64-401(a)(4)(B) is a Class B Felony, ARK. CODE ANN. § 5-64-401(a)(4)(B)(ii), and
those who violate it are subject to five to twenty years imprisonment and/or a $15,000 to
$50,000 fine, ARK. CODE ANN. § 5-64-401(a)(4)(B)(i). The factual basis for Flores-Larrazola’s
plea states that he possessed with the intent to deliver “in excess” of ten pounds of marijuana.
That is likely no coincidence, as an offender must possess with intent to deliver at least ten
pounds of marijuana in order to violate Ark. Code Ann. § 5-64-401(a)(4)(B). See ARK. CODE
ANN. § 5-64-401(a)(4)(B)(i). Based upon the foregoing, we conclude that Flores-Larrazola was
                                                6
                                        No. 14-60888
attempts to exchange it “for money or anything of value.” 19 That is, Arkansas
law presumes that one who attempts to “deliver” marijuana attempts to
exchange it for remuneration. We therefore hold that Flores-Larrazola was
convicted 20 of recklessly possessing with the intent to deliver at least 10 pounds
of marijuana for remuneration.
       The BIA has held that the phrase “illicit trafficking” includes “‘any state,
federal, or qualified foreign felony conviction involving the unlawful trading or
dealing’ in a controlled substance as defined by Federal law.” 21 We now adopt
that definition in this circuit. 22 Ark. Code Ann. § 5-64-401(a) is a state felony 23
and marijuana is a controlled substance as defined by federal law. 24 The only
question is whether Flores-Larrazola was engaged in “trading or dealing”
marijuana.
       The Supreme Court has made clear that one does not “trade or deal” in
marijuana unless he sells, or in this case, possesses with the intent to sell, more




convicted of violating Ark. Code Ann. § 5-64-401(a)(4)(B). Which brings us back to our initial
point: Flores-Larrazola is not an “aggravated felon” because of any facts “particular” to his
case. He is an “aggravated felon” because we know, based upon his statute of conviction, that
he, at a minimum, recklessly possessed with intent to deliver at least ten pounds of marijuana
for remuneration, which constitutes “illicit trafficking in a controlled substance.”
        19 ARK. CODE ANN. § 5-64-101(7) (2016) (noting that the word “deliver,” as used in Ark.

Code Ann. § 5-64-401(a), “means the actual, constructive, or attempted transfer from one (1)
person to another of a controlled substance or counterfeit substance in exchange for money
or anything of value”).
        20 Flores-Larrazola asserts that the BIA violated his due process rights by never giving

him the “chance to present any proof inside or outside the record that he was not an illicit
trafficker . . . .” Blue Brief at 14. We, however, have held that “[e]ligibility for discretionary
relief from a removal order is not ‘a liberty or property interest warranting due process
protection.’” Mireles-Valdez v. Ashcroft, 349 F.3d 213, 219 (5th Cir. 2003) (quotations
omitted). Flores-Larrazola admits that he is eligible for removal under 8 U.S.C. §
1227(a)(2)(B)(i). His due process argument therefore lacks merit.
        21 Matter of L-G-H-, 26 I. & N. Dec. 365, 368 (BIA 2014) (emphasis omitted) (quoting

Matter of Davis, 20 I. & N. Dec. 536, 540—41 (BIA 1992)).
        22 See Spaho, 2016 WL 4978352, at *4.
        23 ARK. CODE ANN. § 5-64-401(a)(1)(i) (2000).
        24 21 U.S.C. § 812(c).

                                                7
                                       No. 14-60888
than a “small amount” of marijuana for remuneration. 25 Flores-Larrazola was
convicted of recklessly possessing with the intent to deliver at least ten pounds
of marijuana for remuneration. The Supreme Court has instructed that in
determining what constitutes a “small” amount of marijuana, courts are to
utilize their common sense. Common sense dictates that ten pounds of
marijuana is no “small amount,” particularly in light of the 1.3 grams of
marijuana that the Supreme Court declared “small” in Moncrieffe. 26 We
therefore hold that Flores-Larrazola was convicted of a state felony that
constitutes “illicit trafficking in a controlled substance” such that he is an
aggravated felon and is ineligible for relief from removal. The petition for
review is DENIED.




      25   See Moncrieffe, 133 S. Ct. at 1693—94.
      26   See id.
                                              8